Case 1:21-cv-02388-PKC-JRC Document 1 Filed 04/30/21 Page 1 of 9 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE PAVERS AND ROAD BUILDERS 21 CV _________
 DISTRICT  COUNCIL    WELFARE,    PENSION,
 ANNUITY AND APPRENTICESHIP, and SKILL
 IMPROVEMENT AND SAFETY FUNDS,

                                                  Plaintiffs, COMPLAINT

                           -against-

 SAFECON BUILDERS CORP.,

                                                 Defendant.



         Plaintiffs, by their attorneys, Virginia & Ambinder, LLP, allege as follows:

                                  NATURE OF THE ACTION

         1.     This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act (“ERISA”) of 1974, as amended, 29 U.S.C. §§

1132(a)(3), 1145, and Section 301 of the Labor-Management Relations Act (“LMRA”) of 1947,

29 U.S.C. § 185, by multiemployer benefit funds through their respective Boards of Trustees, to

collect delinquent employer contributions to employee benefit plans.

                                 JURISDICTION AND VENUE

         2.     This Court has jurisdiction over this action pursuant to Sections 502(e)(1) and (f)

and 515 of ERISA, 29 U.S.C. §§ 1132(e)(1) and (f) and 1145; Section 301 of the LMRA, 29 U.S.C.

§ 185.

         3.     Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), and Section 301 of the LMRA, 29 U.S.C. § 185.
Case 1:21-cv-02388-PKC-JRC Document 1 Filed 04/30/21 Page 2 of 9 PageID #: 2




                                         THE PARTIES

       4.      Plaintiffs Trustees of the Pavers and Road Builders District Council Welfare,

Pension, Annuity and Apprenticeship, Skill Improvement and Safety Funds (the “Funds”) are

employer and employee trustees of multiemployer labor-management trust funds organized and

operated in accordance with Section 302(c) of the LMRA, 29 U.S.C. § 186(c). The Funds are

employee benefit plans within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), and

are administered at 17-20 Whitestone Expressway, Suite 200, Whitestone, New York 11357.

       5.      Upon information and belief, defendant Safecon Builders Corp., (“Safecon”) is a

domestic business corporation organized under the laws of the State of New York, with its

principal place of business at 3957 Flatlands Avenue, Brooklyn, New York 11234, engaged in the

construction business. At all relevant times, Safecon was an employer within the meaning of

section 3(5) of ERISA, 29 U.S.C. § 1002(5), and was an employer in an industry affecting

commerce within the meaning of section 501 of the LMRA, 29 U.S.C. § 142.

                                   STATEMENT OF FACTS

       6.      At relevant times herein, Safecon was a party to, or manifested an intention to be

bound by, a collective bargaining agreement (the “CBA”) with the Highway, Road and Street

Construction Laborers Local Union 1010 (the “Union”).

       7.      The CBA requires Safecon to pay specified contributions to the Funds and related

entities on behalf of which the Funds act as collection agents in connection with all work performed

within the trade and geographical jurisdiction of the Union (“Covered Work”).

       8.      Additionally, the CBA requires Safecon to forward specified dues check-offs and

other contributions to the Union for each hour of Covered Work performed by Safecon’s

employees.




                                                 2
Case 1:21-cv-02388-PKC-JRC Document 1 Filed 04/30/21 Page 3 of 9 PageID #: 3




        9.     The CBA also requires that contributions and remittance reports detailing the

number of hours of Covered Work performed by employees are due on or before the 35th day

following the close of the month in which the hours were worked.

        10.    Pursuant to the CBA, the “parties to [the CBA] agree to develop a ‘one-check’

system for all contributions.”

        11.    Pursuant to the CBA, if an employer fails to pay contributions when due, the

employer is liable to the Funds for interest on the amount of the unpaid contributions at an annual

rate of ten percent (10%).

        12.    Pursuant to the CBA, in the event the Funds are required to employ an attorney to

collect the fringe benefits due and owing, Safecon is obligated to pay to the Funds its attorneys'

fees.

        13.    The CBA provides, inter alia, “The Employer is bound by all of the terms and

conditions of the Agreements and Declarations of Trust with respect to the Welfare Fund, Pension

Fund, Training Fund and Annuity Fund, which Agreements and Declaration of Trusts are hereby

made part of this Agreement and are incorporated herein.” (“Trust Agreements”).

        14.    The Trust Agreements provide that in operating and administering the Funds, the

Board of Trustees shall have the power to “establish the policy and rules pursuant to which this

Agreement and Plan are to be operated and administered, including the rules relating to the

collection of contributions and other payments.”

        15.    Pursuant to the Trust Agreements, the Trustees of the Funds have promulgated a

Policy for Collection of Delinquent Fringe Benefit Contributions (“Collection Policy”).

Accordingly, Safecon is bound to the terms of the Collection Policy.




                                                3
Case 1:21-cv-02388-PKC-JRC Document 1 Filed 04/30/21 Page 4 of 9 PageID #: 4




       16.        Article II of the Collection Policy provides that if Safecon fails to make

contributions when due, Safecon is liable to the Funds for interest on the amount of unpaid

contributions at an annual rate of ten percent (10%), liquidated damages of ten percent (10%) of

the amount of the unpaid contributions, reasonable audit and collections expenses, and attorneys’

fees and costs.

       17.        Section 301 of the LMRA, 29 U.S.C. § 185, authorizes this Court to enforce the

CBA. In addition, Section 515 of ERISA provides that “[e]very employer who is obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall, to the extent not inconsistent with law, make such

contributions in accordance with the terms and conditions of such plan or such agreement.” 29

U.S.C. § 1145.

Delinquent Remittance Reports and Contributions

       18.        The CBA requires Safecon, inter alia, to report to the Funds the number of hours

of Covered Work performed by each employee.

       19.        Safecon failed to report the number of hours of Covered Work performed by each

of its employees for the periods October 2019, February 2020, and September 2020 through

February 2021.

       20.        Accordingly, Safecon owes contributions in an unknown amount for the periods

October 2019, February 2020, and September 2020 through February 2021.

       21.        Safecon is also delinquent in contributions to the Funds for the periods January

2019, April 2019, July 2019 through September 2019, November 2019 through January 2020, and

March 2020, in the amount of $629.94.




                                                  4
Case 1:21-cv-02388-PKC-JRC Document 1 Filed 04/30/21 Page 5 of 9 PageID #: 5




       22.     Pursuant to the CBA, the documents and instruments governing the Funds, and

Section 502(g)(2) and 515 of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1145, and Section 301 of the

LMRA, 29 U.S.C. § 185 Safecon is liable to the Funds for: (1) contributions in an unknown amount

for the periods October 2019, February 2020, and September 2020 through February 2021; (2)

contributions of $629.94 for the periods January 2019, April 2019, July 2019 through September

2019, November 2019 through January 2020, and March 2020; (3) interest on the unpaid

contributions at an annual rate of ten percent (10%); (4) liquidated damages of ten percent (10%)

of the principal amount of the delinquency; (5) any additional delinquent benefit contributions,

union assessments and dues check offs, interest, liquidated damages, and attorneys’ fees which

become due and owing according to the CBA during the pendency of this action and that are unpaid

as of the date judgment is entered and thereafter; (6) all reasonable attorneys’ fees, expenses, and

collections costs incurred by Plaintiffs; and (7) other such legal or equitable relief the Court deems

appropriate.

                     FIRST CLAIM FOR RELIEF AGAINST SAFECON
                         Unpaid Contributions Under 29 U.S.C. § 1145

       23.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

       24.     Section 515 of ERISA, 29 U.S.C. § 1145, provides that employers “obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall . . . make such contributions in accordance with the terms

and conditions of such plan or such agreement.”

       25.     The CBA requires that Safecon make contributions to Plaintiffs for all Covered

Work it performed.




                                                  5
Case 1:21-cv-02388-PKC-JRC Document 1 Filed 04/30/21 Page 6 of 9 PageID #: 6




        26.     Safecon owes contributions in an unknown amount for the periods October 2019,

February 2020, and September 2020 through February 2021.

        27.     Safecon also owes contributions of $629.94 for the periods January 2019, April

2019, July 2019 through September 2019, November 2019 through January 2020, and March 2020.

        28.     Pursuant to the CBA, the documents and instruments governing the Funds, and

ERISA sections 502(a)(3), 502(g)(2), and 515, 29 U.S.C. §§ 1132(a)(3), (g)(2) and 29 U.S.C. §

1145, Safecon is liable to Plaintiffs for: (1) contributions in an unknown amount for the periods

October 2019, February 2020, and September 2020 through February 2021; (2) contributions of

$629.94 for the periods January 2019, April 2019, July 2019 through September 2019, November

2019 through January 2020, and March 2020; (3) interest on the delinquent contributions adjudged

to be due and owing at an annual rate of ten percent (10%); (4) liquidated damages in the amount

of ten percent (10%) of the delinquent contributions adjudged to be due and owing; (5) any

additional delinquent benefit contributions, union assessments and dues check offs, interest,

liquidated damages, and attorneys’ fees which become due and owing according to the CBA during

the pendency of this action and that are unpaid as of the date judgment is entered and thereafter;

(6) reasonable attorneys' fees and costs incurred by Plaintiffs in this action; and (7) such other legal

or equitable relief as the Court deems appropriate.

                   SECOND CLAIM FOR RELIEF AGAINST SAFECON
              Violation of Collective Bargaining Agreement Under 29 U.S.C. § 185

        29.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

        30.     Section 301 of the LMRA, 29 U.S.C. § 185, authorizes the Funds, as third-party

beneficiaries to the CBA, to file a federal lawsuit regarding an employer’s violation of that CBA.




                                                   6
Case 1:21-cv-02388-PKC-JRC Document 1 Filed 04/30/21 Page 7 of 9 PageID #: 7




       31.      Safecon violated the terms of the CBA when it failed to timely remit contributions

and reports for the periods October 2019, February 2020, September 2020 through February 2021.

       32.      Safecon also violated the terms of the CBA when it failed to timely remit

contributions for the periods January 2019, April 2019, July 2019 through September 2019,

November 2019 through January 2020, and March 2020.

       33.      With respect to the delinquent contributions, pursuant to the CBA, the documents

and instruments governing the Funds, Section 301 of the LMRA, 29 U.S.C. § 185, Safecon is liable

to Plaintiffs for: (1) contributions in an unknown amount for the periods October 2019, February

2020, and September 2020 through February 2021; (2) contributions of $629.94 for the periods

January 2019, April 2019, July 2019 through September 2019, November 2019 through January

2020, and March 2020; (3) interest on the unpaid contributions at an annual rate of ten percent

(10%); (4) liquidated damages of ten percent (10%) of the principal amount of the delinquency;

(5) any additional delinquent benefit contributions, union assessments and dues check offs,

interest, liquidated damages, and attorneys’ fees which become due and owing according to the

CBA during the pendency of this action and that are unpaid as of the date judgment is entered and

thereafter; (6) all reasonable attorneys’ fees, expenses and costs incurred by Plaintiffs in

prosecuting this suit; and (7) such other legal or equitable relief as the Court deems appropriate.

       34.      As a result of Safecon’s violations, Plaintiffs are entitled to damages and other

equitable relief pursuant to section 301 of the LMRA, 29 U.S.C. § 185.

       WHEREFORE, plaintiffs respectfully request that this Court:

             i. Award judgment in favor of Plaintiffs and against Safecon for its failure to timely

                remit reports and contributions required by the CBA for the period October 2019,

                February 2020, and September 2020 through February 2021;




                                                 7
Case 1:21-cv-02388-PKC-JRC Document 1 Filed 04/30/21 Page 8 of 9 PageID #: 8




        ii. Award judgment in favor of Plaintiffs and against Safecon for its failure to timely

           remit contributions required by the CBA for the periods January 2019, April 2019,

           July 2019 through September 2019, November 2019 through January 2020, and

           March 2020;

        iii. On Plaintiffs’ First Claim for Relief, order Safecon to pay Plaintiffs: (1)

           contributions in an unknown amount for the periods October 2019, February 2020,

           and September 2020 through February 2021; (2) contributions of $629.94 for the

           periods January 2019, April 2019, July 2019 through September 2019, November

           2019 through January 2020, and March 2020; (3) interest on the delinquent

           contributions adjudged to be due and owing at an annual rate of ten percent (10%);

           (4) liquidated damages in the amount of ten percent (10%) of the delinquent

           contributions adjudged to be due and owing; (5) any additional delinquent benefit

           contributions, union assessments and dues check offs, interest, liquidated damages,

           and attorneys’ fees which become due and owing according to the CBA during the

           pendency of this action and that are unpaid as of the date judgment is entered and

           thereafter; (6) reasonable attorneys' fees and costs incurred by Plaintiffs in this

           action; and (7) such other legal or equitable relief as the Court deems appropriate;

        iv. On Plaintiffs’ Second Claim for Relief, with respect to the delinquent contributions,

           order Safecon to pay Plaintiffs: (1) contributions in an unknown amount for the

           periods October 2019, February 2020, and September 2020 through February 2021;

           (2) contributions of $629.94 for the periods January 2019, April 2019, July 2019

           through September 2019, November 2019 through January 2020, and March 2020;

           (3) interest on the delinquent contributions adjudged to be due and owing at an




                                              8
Case 1:21-cv-02388-PKC-JRC Document 1 Filed 04/30/21 Page 9 of 9 PageID #: 9




            annual rate of ten percent (10%); (4) liquidated damages in the amount of ten

            percent (10%) of the delinquent contributions adjudged to be due and owing; (5)

            any additional delinquent benefit contributions, union assessments and dues check

            offs, interest, liquidated damages, and attorneys’ fees which become due and owing

            according to the CBA during the pendency of this action and that are unpaid as of

            the date judgment is entered and thereafter; (6) reasonable attorneys' fees and costs

            incurred by Plaintiffs in this action; and (7) such other legal or equitable relief as

            the Court deems appropriate; and

         v. Award Plaintiffs such other and further relief as the Court may deem just and

            proper.

Dated: New York, New York                                 Respectfully submitted,
       April 30, 2021
                                                          VIRGINIA & AMBINDER, LLP

                                                   By:            /s/
                                                          Adrianna R. Grancio, Esq.
                                                          Charles R. Virginia, Esq.
                                                          40 Broad Street, 7th Floor
                                                          New York, NY 10004
                                                          Tel: (212) 943-9080
                                                          Attorneys for Plaintiffs




                                              9
